Citation Nr: 1413608	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of overpayment of the spousal dependent allowance in the amount of $600.00, to include whether the debt was properly created.  

(The claim of service connection for erectile dysfunction, the claims for increase for hepatitis C and scars, the claim of an earlier effective for the grant of service connection for hepatitis C, the question of the timeliness of notice of disagreement to the rating decision of November 1999 addressing the claim of clear and unmistakable error in a November 1977 rating decision, and the claims for increase for gunshot wounds of the thorax and right thigh are addressed in a separate decision.)

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to October 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an adverse determination in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has recharacterized the issue regarding the effective date for removing the award for the Veteran's spouse as a dependent as entitlement to waiver of overpayment of the spousal dependent allowance in the amount of $600.00, to include whether the debt was properly created.  

The claim is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In August 2009 the RO sent the Veteran a letter indicating that an overpayment of $600.00 had been created when his divorce from his wife became final in March 2009 and he continued to receive payments for her as a dependent spouse for several months after that date.  The Veteran submitted a timely notice of disagreement objecting to the creation of the overpayment, noting that he timely notified VA of his divorce by telephone in March 2009, and that repayment would cause him financial hardship.  He has not been issued a statement of the case on the issue of waiver of overpayment of the spousal dependent allowance in the amount of $600.00, to include whether the debt was properly created. 



When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not yet issued a statement of the case, further procedural development is needed.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case on the issue of waiver of overpayment of the spousal dependent allowance in the amount of $600.00, to include whether the debt was properly created.  

In order to perfect an appeal of the claim to the Board the Veteran must still timely file a substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


